Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 10/25/2021 with claims 1-20 are pending in the Application. 
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-10:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT PACKAGE having the limitations:
--“an IC die including a metal layer and a silicon layer, the metal layer being connected to the packaging substrate; and
an integrated voltage regulator die configured to provide power to the IC die, the integrated voltage regulator being positioned adjacent to the silicon layer and connected to the packaging substrate via one or more through mold vias (TMVs) or one or more dielectric vias (TDVs), wherein the integrated voltage regulator die is configured to receive power through the one or more TMVs or TDVs. “--
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 11-20
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT PACKAGE having the limitations:
--“an application specific integrated circuit (ASIC) die including a metal layer and a silicon layer, the metal layer being connected to the packaging substrate; and
an integrated voltage regulator die positioned adjacent to the silicon layer and connected to the packaging substrate via one or more through mold vias (TMVs) or one or more dielectric vias (TDVs), the integrated voltage regulator die configured to provide power to the ASIC die, wherein the integrated voltage regulator die is configured to receive power through the one or more TMVs or TDVs. “--
In combination with all other limitations as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     
                       /THINH T NGUYEN/                       Primary Examiner, Art Unit 2897